Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3514 Page 1 of 64




                  Exhibir L7
                            Exhibit 17 Page 421
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3515 Page 2 of 64




                      LI
                      REPORTING + TRIAL SERVICES




                         Transcript of the Testimony             of   :



                                   Marc Poynter
                                           K.J. P.

                                             V


                                   County of San Diego

                                    February 16, 2017

                                         Volume I




                                            LITIVATE REPORTING + TRIAL $ERVICES
                                                    P:877.771.3312 | F: 877.561.5538
                                                                          wlw.litivate.com




                            Exhibit 17 Page 422
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3516 Page 3 of 64




            Marc Poynter                                                       February 16,2017

      I      when the medications t.hat t'he family knew of that'
      2       were taken, I was informed of that.             And I don't'
       3      recalI anything el-se being    anything else specific
       4      that he gave me that I didn't already know, or
       tr     something that was contradicting.
       6            O. Okay. When you say "he," are you talking
       1      about. Mr. Csik or CaPt.ain BagIeY?
       8              A. Correct.. David Csik.
       9            O. Okay. And do you reca11 specifically what
      10      Captain BagleY t.old You?
      11            A. No, I do not recafl sPecificallY.
      L2            O. A1I right. Okay. So when you first saw
      13      Lucky there, were there any deputies around him, oI
      L4      was it just Mr. Hackett at Lucky's side?
      15            A. Oh, when I first arrived at scene?
      1,6             o.    Yes.
      L7              A.    There were dePuties present
      18              O.    How manY?

      t9              A.  I could not give You an accurate count.
      20       There was more than three.
      2I             O. And they were right there with Lucky?
      22             A. I recall- three right at the side of LuckY,
      23       yes.
      24               O.   Did they have their hand on            LuckY?

      25               A.   Yes.

                                                                                            Page 56
                  LITIVATE REPORTING + TRIAL SERVICES   | 877 .77 1.331   2 | www.litivate.com

                               Exhibit 17 Page 423
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3517 Page 4 of 64




            Marc Poynter                                                   February 16,2017

       1              O.    How so?
       2              A.    So there were three deputies that were
       3      holding Lucky in place. One of t.hem was towards the
       4      lower extremities or the legs and the hip area.
       5      Another deputy was hip and shoulder area. And
       6      another deputy was shoulder, head.
       7            O. And how was Lucky laying on the ground?
       I             A. I recall Lucky being on the left side when
       Y      I arrived.
     10              a. Did you at any point ever see Lucky in a
     t_1      prone position?
     L2              A. I did not.
     13               O.  At no Point?
      L4              A.  No point.
      l-5           O. Was Lucky restrained when you arrived?
      L6            A. Yes, he was.
      L"7           O. How was he restrained?
      1_8           A. He was restrained with handcuffs, as wel-l
      L9      as restraints to his lower extremities. And those
      20      were connected wit.h a rope st.rap that law enforcement
      2T      USES.

      22              O.All- right. Were his handcuffs      so he
      23      was handcuffed behind his back?
      24            A. Yes, he was.
      25            O. And were the handcuf f s then at'tached to

                                                                                      Page 57
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                 Exhibit 17 Page 424
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3518 Page 5 of 64




                Marc Poynter                                                      February 16,2017

           1_     demonstrated with his fingers.
           2               MR. GAZZO: Asked and answered.
           3               MR. OSTERBERG: Asked and answered numerous
           4      times.
           5               Go ahead one moretime and this is it.
           6               THE WITNESS: (The witness indicates. )
           1      BY MR. MCBRIDE:
           u               O.    That's as far as you ever saw his legs
           9      bend?
      10                   A.    To my knowledge, yes.
      1-   t-           O. Okay. When you showed up there and first
      L2          contacted Mr. Phounsy, you said that a deputy was at
      13          his legs. There was a deputy at his waist. And
      L4          there was a deputy at his shoulders and head area.
      15          Did you see a deputy holding his head down at that
      L6          point, actually holding his head to the ground in the
      T7          driveway?
      18                   A.     There was a deputy holding Lucky's head in
      L9          place    on   the ground, yes.
      20                   O.     And where did t.he deputy have his hands on
      21"         Lucky'   s head?

      22                   A.     The side of his face that was not. on the
      23          ground.       So it would be on his right side, right ear'
      24          forehead side of his head.
      25                   O.     Okay. So he was pressing his                  the l-eft

                                                                                             Page 65
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                     Exhibit 17 Page 425
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3519 Page 6 of 64




            Marc Poynter                                                     February 16,2017

       1      side of Lucky's head int.o the ground?
       2             A. He was holding it in Place
       3             0. Okay. Did LuckY have any visible signs of
       4      trauma when you first contacted him?
       q             A. At the time, since it was dark, it was
       6      difficuLt to see. So at the scene, I was unable to
       '7
              see any signs of trauma due to the darkness. In the
       8      ambulance is when we noticed that he had signs of
       9      trauma.
      10            O. All right. At any point did you ask
      11      either Mr. Hackett or any of the other deputies                    how

      L2      many times Lucky had been Tased?
      t3            A. I recall       I recall mult.ip1e' I don't
      t4      recall an exact amount' attempts.
      15            O. Is that information important to you as
      76      the paramedic treating him?
      17            A. The important would be that if iL was
      1B      successful, and they had to cut them off and they
      I9      were still in place, that was not the impression I
      20      9ot, that they were at.tempted in the sense of they
      2L      didn't strike Luckyr or they weren't     t'hey did not
      22      attach. Or the attached to his clothes only. But I
      23      do not recall removing any Taser bars or seeing them
      24      either,      so

      25              O.        Okay. So as far as you're assessi-ng

                                                                                         Page 66
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com


                                  Exhibit 17 Page 426
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3520 Page 7 of 64




            Marc Poynter                                                       February 16,2017

       1     whether or not Lucky was stable                      assessing Lucky's
       2      condition, the fact that he had been Tasered, and how
       3      many times, and the type of Taser that was deployed
       4      is not information that you as the paramedic needed
       5      to   know?

       6                     MR.   OSTERBERG:     Objection.     It misstates his
       '7
              testimony.
                             THE WITNESS:information that we need Lo
                                             1t    as

       9      know, if it worked, and if they are still   in place to
      r0      see if we need to remove them or not remove them. So
      11      it. is information that we     we need to know.

      I2      BY   MR.        McBRIDE:

      13            O. All right. Did you in any way assess or
      L4      treat either Deputy Collins or Deputy KruII ?
      15            A. No.
      I6            MR. McBRIDE: Al-l right.   Do you guys want to
      T7      do a three-minute break at t.his point?
      18                     MR. OSTERBERG: Sure.
      t9                     MR. GAZZO: Good idea.
      20                     THE VIDEOGRAPHER: We           are off record at 11:09.
      2L                     (A recess was taken.       )


      22                     THE VIDEOGRAPHER: And we           are back on record at
      23      LI220      .


      24      BY MR. MCBRIDE:
      25                     O.     All right.     Mr. Poynter, when we left off,

                                                                                         Page 67
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | unvw.litivate.com

                                      Exhibit 17 Page 427
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3521 Page 8 of 64




            Marc Poynter                                                   February 16,2017

       1      we were talking about the time at which you arrived
       2      at Lucky's side. so you did not see the deputies
       J      carry Lucky out of the house?
       4            A. Correct, I did not.
       5            O. When you first contacted Lucky, describe
       6      what he was doing. was he saying anything? was he
       1      doing anything?
       8            A. No. He was nonverbal. And I remember
       9      him     I remember the deputies moving quite a bit'
      10      struggling t.o keep him in place. so he was still
      t_1     agitated or combative. And there were people
      L2      talking. And I remember getting the turnover from
      13      there. But that's what I remember the patient, what
      L4      he was doing was moving around excessively'
      15             O. Did you recall- at any point hearing Lucky
      L6       say anything?
      t1             A. I do not remember any wordsr Do'
      1B             O. Was anybody saying anything to Lucky                   when

      L9       you first    arrived?
      20               A. Yeah. There were a number of people
      2t       attempting to calm him quite calmly, actualIy, due to
      22       t.he circumstances. Everyone was trying to just hold
               him j-n place and have him stop moving '
       24             O. So you said that he was combative'
       25      Describe what you mean. Given the restraints that                   he


                                                                                      Page 68
                   LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate'com


                                 Exhibit 17 Page 428
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3522 Page 9 of 64




            Marc Poynter                                                        February 16,2017

      1       was in, how was he being combative?
      2                A. WeII, that's what    thatrs what we saw
       3      when we got Lhere. I mean, he was in restraints, but
       A
       L+     he was still aggressive towards the deputies, and was
       5      st.i11 moving around excessively with the restraints
       6      in place.
       1               O.   What do you mean by           so you've now said
       o
       U      he was combative and aggressive. But. the way you
       9      described him being restrained, he couldn't move his
      10      hands, right.?
      11               MR. OSTERBERG:   Ob   jecti-on. Arqumentative               .


      t2      BY MR. MCBRIDE:
      13          O. Describe what you mean by him being
      1,4     combative. How was he being combative?
      15          A. He was still resj-sting being held in
      I6      place.
      L"7              O.Okay. And how was he resisting? How was
      18      he moving his body?
      L9            A. Because he was because he was. I mean'
      20      he was he was moving excessively on the ground
      2L      with the restraints stil-l in p1ace, and the deputies
      22       attempting t.o hold him in Place.
      23            O. What parts of his body was he moving?
      24               A.   His entire bodY was moving.
      25               O.   Was he rocking side to sidei or was he

                                                                                            Page 69
                  LITIVATE REPORTING + TRIAL SERVICES   | 877 .77 1.331   2 | www.litivate.com

                               Exhibit 17 Page 429
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3523 Page 10 of 64




            Marc Poynter                                                     February 16,2017

       1      how was he moving?
       2            A. AlI over the place. They were       they
       3      were actively trying to hold him down the entire time
       4      I was qetting the turnover from Aaron.
       q
                    O. But can you specifically describe which
       6      Iimbs he was moving and how?
       1            A. All of his extremities were moving. His
       o
       U      arms, his shoulder, his body, his leqis, like he
       9      was he was moving around a lot is what I recall.
      10            O. So if his had hands are cuffed behind his
      11      back, and his legs are cuffed toqet.her, and those two
      L2      are attached, how was he movj-ng his hands and legs?
      13            MR. OSTERBERG: Ob jecti-on. Argumentative.
      t4      Asked and answered.
      15                 MR. GAZZO: Argumentative. Join.
      L6                 MR. OSTERBERG: Go ahead, sir.
      L'7     BY MR. MCBRIDE:
      18                 O.     demonstrate? Tf you stood up, are
                              Can you
      19      you able to demonstrate how Lucky was moving his
      20      arms   ?

      2I                 Ithinklcould
                         A.
      22            MR. OSTERBERG: NO. NO. NO. We're not here
       1a     to do any physical demonstrat.ions. He's here for
       24     oral testimony. So go ahead and ask a question.
       25           THE WITNESS: I CAN dCSCribC IO you how he was


                                                                                         Page 70
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                 Exhibit 17 Page 430
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3524 Page 11 of 64




            Marc Poynter                                                     February 16,2017

       1     movr_ng.

       2      BY MR. MCBRIDE:
       3            O. Okay.
       4            A. He was moving around excessively on the
       5      ground with the restraint.s in place.
       6            O. Okay. And what Irm getting out is how was
       1      he moving? Because if he is restrained the way
              you've testified he was rest.rained, I'm havinq a hard
       9      time picturing that in my mind. So if you coufd
      10      stand up and      show

      11              MR. OSTERBERG: We're not here for physical
      I2      demonst.rations. We're here for oral testimony. But
      13      he's already explained it to You, Counsel.
      L4            But go ahead one more time.
      15      BY MR. MCBRIDE:
      16                O.   WeIIr flo. You've said that he was               movinqr.

      L1      And how was he moving?
      1B              A. His ent.ire body what moving with the
      t9      restraints i-n place. I do not know how he was
      20      movlng. I don'L know why he was moving. But he                      was

      2L      moving around on the ground excessively with t.he
      22      restraints in pIace.
      23                O.   How were his arms specifically moving?
       24               A.   From side to side, back and forth.
       25               O.   And how far side to side?

                                                                                         Page   71
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                 Exhibit 17 Page 431
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3525 Page 12 of 64




              Marc Poynter                                                   February 16,2017

        t-              A. I couldn't tell- you. It. was pretty dark.
        2             O. Okay. How were his legs moving?
        3             A. Again, the same.
        4             O. Side to side?
        5             A. Up and down, side to side. The deputies
        6       were having a difficutt  time holing him in p1ace.
        '7
                      O. Was he straightening his legs, and then
                bending them back again?
        9              A. I couldn't tell you exactly how it was. I
      10        was I was focused on the turnover, as well as was
      1- t_     wat.ching what was going ollr so there was
      L2               O. At any point. there in the driveway
      13        well, let me ask it. this way: Were the deputies
      I4        restraining Lucky in the driveway      that is the
      15        three deputies: One holding his feet, the other at
      I6        his hips, the other at. his shoulders and head -- were
      L7        they restraining him t.hat way the entire time in the
       18       driveway until you placed Lucky on the gurney?
       L9               A.     Yes.
       20             O. So can you be any more specific about t'he
       2L       way in which Lucky was being combative or aggressive;
       22       or is what you testified as specific as you can be?
       23             A. That's as specific as I could be.
       24             O. Towards whom was Lucky being agg'ressive
       25       and combat.ive? Or do you mean when you use those

                                                                                        Page 72
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                  Exhibit 17 Page 432
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3526 Page 13 of 64




             Marc Poynter                                                     February 16,2017

       1       words it. was just him struggling?
       2                MR. OSTERBERG: Objection.            It calls for
       J       speculation on the part. of the witness.
       4       Argumentat.ive.
        5               But go ahead.
        6               MR. CHAPIN: ComPound. Vague.
        "7              THB WITNESS: He was        moving around excessively
        o
        U      on the ground, thrashing, and trying t.o get the
        9      deputies off of him that were trying to hold him in
      10       place.
      t_1      BY MR. MCBRIDE:
      L2             O. A1I right. Did You see any of the
      13       deputies hit Lucky with a fist at any point?
      L4             A. No. No.
      15             O. Did you see any of the deputies kick Lucky
       L6      at any point?
       L'1              A.    No.

       r8               O.    Did you ever see or hear Lucky's head hit
       L9      the ground?
       20            A. No.
       2I             O.      Was Lucky conscious when          you first
       22      arrived?
       23             A.      Yes.
       24               O.    So after the transf er            j-tf s   mY

       25       understanding the first         thing you did when you

                                                                                        Page 73
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www'litivate.com


                                    Exhibit 17 Page 433
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3527 Page 14 of 64




            Marc Poynter                                                         February 16,2017

       1      arrived is you received the Lransfer from
       2      Mr. Hackett, correct?
       3            MR. GAZZO: It misstates testimonY.
       4            MR. OSTERBERG: It does, and it's already                         been

       5      asked and answered several- times.
       6                But go ahead.
       1                THE   WITNESS: I did receive a turnover from
       U      Aaron. Is that what you're referring to?
       9      BY   MR    McBRIDE:

      10                O.     Yes.       Okay.   What did you do after that?
      11                MR    GAZZO   z    Asked and answered.
      I2                THE WITNESS:         So

      13                Am   I okay to
      L4                MR. OSTERBERG: Yeah. Go ahead.
      15                          So I -- aft'er getting the
                        THE WITNESS:

      16      turnover from Aaron, what happened was we had a
      L-7     discussion regarding how to place Lucky on the
       18     gurney, which brought up the point of at.tempting to
       I9     switch the restraints out.
       20           And then we decided with his current behavior,
       2T     with stilt being agitated and combat.ive, we elected
       22      to use another 5 milligrams of Versed. And as Aaron
       23      was drawing the medication up, I remember discussing
       24      with the deputies how to switch the restraints out.
       25            They were    t.hey said that it was likely not

                                                                                               Page 74
                   LITIVATE REPORTING + TRIAL SERVICES    | 877 .77 1.331   2 | www.litivate'com


                                  Exhibit 17 Page 434
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3528 Page 15 of 64




              Marc Poynter                                                    February 16,2017

        1       going to be possible. TheY    we attempted, and t.hat
        2       wasn't     it did not work. That's what occurred just
        3       brie fly after the turnover.
        4       BY   MR.       McBRIDE:

        5               . Okay. We'lI get to the Versed, and we'11-
                           O


        6       get to the restraints.
        1             But my question for you specifically is, after
        o       the turnover, did you do anything t,o assess or treat
        Y       Lucky? Did you do a BRIM assessment, for instance?
      10        Anything like t.hat?
      1- t_           A. Yeah' I
      L2                   MR. OSTERBERG: I'11- object as it misstates his
      13        prior testimony when you sdY, "Did you do anything?"
      L4        He answered that.
      15              But go ahead on a more specific question.
      I6              THE WITNBSS: Yeah, I'l-1 be specif ic with what

      L'7       I was actually looking at after t.he turnover was I
      18        was watching Lucky's behavior on t,he ground, and
       I9       interpreting that another medication
      20        BY MR. MCBRIDE:
      2L                   O.      A11 right.
       22                  A.  another dose of Versed would be
       23       indicated; as well as looking at his breathing'
       24       his     and Aaron reported that he had a radial pulse
       25        still     present.       So with those three things, his         ABCs


                                                                                         Page 75
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                      Exhibit 17 Page 435
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3529 Page 16 of 64




            Marc Poynter                                                   February 16,2017

       1     were intact;  his air was open; he was breathing; and
       2      he stitt had circulation to his radial site. But we
       3      were unable to get a blood pressure due to the amount
       4      of movement that was occur. And so that would be the
       5      specifics that we assessed or I assessed at. the
       6      scene after the turnover.
       1             O. So right away when you showed up, had you
       o      formed t.he impression t.hat Lucky needed to be taken
        9     to the hospital, or when was that decided?
      10             A. Yeah, ds we       as I arrived on scene, he
      11      definitely met the criteria of a transport patient, a
      L2      patient that needed to be transported.
      13             O. What is that criteria?
      L4             A. WeII, there's a number of criteria that
      15      pat.ients need to meet, and they change from call- to
      t-6     cal-I. But on this scenario, he needed a medical
      r'7     evaluation for the circumst.ances that he was or
      18      the state t.hat he was in. I'm sorry.
      L9             O. What criteria was present in this case
      20      that led you to believe that Lucky needed t.o be
      2L      transported to a hospital?
      22            A. He had an altered mental status.
      23            O. Okay. What else?
       24           A. He was under influence of drugs and
       25     alcohol    or Irm sorry, druqs for sure. The alcohol

                                                                                      Page 76
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                Exhibit 17 Page 436
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3530 Page 17 of 64




            Marc Poynter                                                     February 16,2017

       1              A. I -- I think it's fair it say that on thrs
       2      incident with my prior experience of law enforcement'
       3      encounters with patients transported, that. any
       4      patient that's in restraints and is this combative is
       5      not.   is going to be transported by a paramedic
       6      ambufance to the hosPital.
       7            O. All- right. So is it fair to say once you
              got there on scene and received the patient. transfer,
       9      your    your focus was getting Mr. Phounsy on the
      10      qurney, into the ambulance, and to the nearest
      l1      hospi-tal    ?

      I2              A.       Absolutely.
      13             O.        Okay. So you you and Mr. Hackett after
      T4      the transfer, you      or the turnover, you discussed
      t-5     needi-ng an additional- dose of Versed?
      I6             A. That's correct.
      I1             O. Talk to me about that discussion.
      18              A.       Okay.
      L9              MR. OSTERBERG: Wel-l-, hold on.
      20              MR. McBRIDE: WeIl, if           You wait.
      2L      BY MR. MCBRIDE:
      22           O. Did you raise the issue of the Versed; or
      ZJ      did Mr. Hacket,t raise the issue of the second dose of
      24      Versed?
       25             A.       The first   was Aaron.

                                                                                         Page 82
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                  Exhibit 17 Page 437
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3531 Page 18 of 64




            Marc Poynter                                                     February 16,2017

       1               O.Okay. What did he saY?
       2               A.The specifics of what he said I cannot
       3      recall. But. he did sdY, "I think he    I think he
       4      meets the criteria for a second dose of Versed. "
       5             O. AII right. And then what was Your
       6      response      ?

       '7              A.I said, 'r I agree . I'
       U             O. Okay. And what. does the         well-, under
       9      which protocol were you treating Mr. Phounsy?
      t-0            A. This scenario wou]d be under the excited
      11      delirium protocol, which is        I believe it's under
      L2      the poisoning overdose. I don't recal1 t.he numbers.
      r3             O. Okay. And so what. does it' say about
      L4      administering Versed?
      15               MR. OSTERBERG: Objection.Overly broad.
      L6      Vague and ambiguous with regard to rrwhat does it
      71      say? "
       1B              Do you want him to         I don't know if he can
       I9     quote it verbatim.          But are you Iooking for a qeneral
       20     answer   ?

       2I              MR. MCBRIDE:       Sure.
       22     BY MR. MCBRIDE:
       23              O        What.'s your working         what was Your
       24     working understanding at the time of this incident as
       25     of when you as paramedics could administer Versed in

                                                                                         Page 83
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1 .3312 | www.litivate.com

                                  Exhibit 17 Page 438
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3532 Page 19 of 64




            Marc Poynter                                                   February 16,2017

       1-     t.he fietd pursuant to that standing prot'ocol?
       a
       z-             A. With his     with his state of excited
       3      delirium, Versed of 5 mil-lJ-grams can be given a few
       4      dj-fferent routes, which this one was given IM. And
       5      it may be repeated one time in ten mi-nuLes.
       6             O. All right. How long does it take for
       '7
              Versed to kick in when it's given IM?
       U              MR. OSTERBERG: Objection.            Vague and
       9      ambigiuous. Incomplete hypothetical .              It call-s f or
      10      speculation on a case-by-case basis.
      11              But go ahead.
      L2                         It would --
                      THE WITNESS:

      1-3           MR. GAZZO: And it may catl for expert medical
      I4      opinion as we11.
      15            MR. OSTERBERG: Join.
       I6             Go ahead.
       I1             THE WITNESS:       In my experience/ its    its
       18     onset has been          it's varied from patient to
       I9     patient.
       20     BY MR. MCBRIDE:
       2I           O. Okay. What's the shortest you've seen it
       22     kick in in your experience?
       23           A. I've seen it work very fasti and Irve seen
       24     it work very slow. But in reference to this ca11,
       25     which was an IM injection, f've seen it' not work at

                                                                                      Page 84
                  LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | www.litivate'com


                                Exhibit 17 Page 439
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3533 Page 20 of 64




            Marc Poynter                                                   February 16,2017

       1                (The last question was read by the reporter')
       2              MR. OSTERBERG: Objection.            Vague and
       ?      ambiguous. overbroad. Incomplete hypothetical.                     It
       a      may calI for expert medical testimony.
       5            MR. GAZZO: Join.
       6            MR. CHAPIN: Join.
       1            MR. OSTERBERG: It assumes facts noL in
       I      evidence.
       9      BY MR. MCBRIDE:
      10            O. Do you know the difference? Can you tell
      1_1     the difference between somebody who is, sdY, under
      L2      the influence of a stimul-ant and somebody who is
      13      having a psychotic ePisode?
      L4             A. In my experience' they can mlmic each
      1-5     other.
      L6                O.        Okay. Did you consider that in this         case

      t'7     that night      ?


      18                A.     It. was a possibility. But t.he first' thing
       L9     that   was     reported that he was under the influence of
       20      drugs.
       2t               O.        Okay.   So it was decided that You would
       22      give Mr.      Phounsy      as additional 5 milliqrams of
       23      Versed?
       24               A.        Yes. That's correct.
       25               O.        Who made that decision?


                                                                                      Page 87
                  LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | www'litivate.com


                                    Exhibit 17 Page 440
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3534 Page 21 of 64




            Marc Poynter                                                    February 16,2017

       1              A.    It was both mYself and Aaron.
       /.             O.    Was a second dose administered?
       3              A.    It was.
       4              O.    How? What was the     how was it
       q      administered?
       6              A.    What was the route?
       7              O.    Yes.
       I              A.    Intramuscular.
       9            O. Where?
      1_0           A. I do not, recall- specifically where. Tdo
      11      believe it was in the lower extremitY.
      L2            O    A11 right.  An intramuscular. So therers
      13      three ways you can adminlster Versed, correct?
      L4              A.    Yes.
      15            O. And int.ramuscular is the one that takes
      1,6     the longest to kick in, would you agree?
      L"7           MR. OSTERBERG: Objection. It calls for
      18      speculation. Incomplete hypothetical.
       t9           THE WITNESS: It CAN.

      20      BY MR. MCBRIDE:
       2L          O. So were you present when Mr. Hackett
       22     administered the second dose of Versed?
       23          A. Yesr I was.
       24           O. Did you watch him do it?
       25              A.    I remember Aaron drawing uP the

                                                                                       Page 88
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                Exhibit 17 Page 441
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3535 Page 22 of 64




            Marc Poynter                                                      February 16,2017

       1_    potential that Versed can cause apnea. And that
       z     would be what I would be assessing the entire way to
       3     the hospital.
       4           O. Does it say anything about providinq the
       5      patient with oxygen?
       6              A. I believe it does say in there that oxygen
       '7     wou.l-d -- is in the Protocol.
       o
                      O. Does it      does it. suggest oxygen r ot does
       9      it say you need to give the oxYgen?
      10              A. Those protocols are guidelines to follow.
      LL              O. Okay. It actually says, "high-flow
      L2      oxygen, right?
      1_3               A.    YES.

      t4            O. And what does that mean, "high-flow
      15      oxygen, 02, SOn?
      I6            A. High-flow oxygen would be interpreted as a
      I7      nonrebreather mask at a higher raLe than what would
       18     be given through a nasal cannula between the range of
       I9     10 to 15 l-j-ters Per minute.
       20            O. A1l- right.
       2T            A. The standing order is not having to
       22      contact the hosPital for it.
       23            O. And did you do that for Mr. Phounsy
       24      after    or in connection with treating him?
       25            A. That was not Performed.

                                                                                         Page   91
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate'com

                                  Exhibit 17 Page 442
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3536 Page 23 of 64




             Marc Poynter                                                    February 16,2017

       1                O.       Why not?
       2                A.       It did not appear to be indicat'ed at the
       3       t.ime.
       4              O.         You didn't think that he needed the
       5       high-flow     oxygen?
        6             A.      were assessing his skin signs and
                                 We

        1      breathing st.atus. And he was showl-ng signs of
        o      adequate profusion at the scene with the skin signs
        9      and capillary          refil-l-.   so that was the reason why it
      10       was not administered.
      11              O. What about, "Monitor EKG' capnography"?
      L2              A. Those are two different things. But t'he
      13       EKG is the electrocardiogram, t.he heart monitor. The
       L4      capnography is a co2 detection devj-ce and waveform
       15      ability.  But the EKG monitor was not. used due to the
       t-b     patient's behavior for the amount of movement. The
       r'l     Ieads would not. have stayed on the patient. And it
       18      woul-d have been a fal-se reading.
       L9             O. OkaY. So let's talk about the EKG
       20      monitoring, t.hen. You did have like a life monitor,
       2L      or just an EKG monitor there with you in the
       22       ambulance    ?


       23               A.       Yes, we do have an EKG monitor in the
       24       ambulance.
       25               O.       How manY l-eads?


                                                                                         Page 92
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | www.litivate'com


                                      Exhibit 17 Page 443
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3537 Page 24 of 64




            Marc Poynter                                                     February 16,2017

       1              A.    We   have t.wo different monitors. We have                a

       z      four-lead. monitor, and then we have a l2-Iead
       3      monitor, which is for a different scenario.
       4             O. And why was it that you couldn't use the
       5      four-Lead monitor on Mr. PhounsY?
       6            A. The      T rm sorry.  The f our-l-ead monitor
       7      was not used due to the     the movement of the
       o      patient. And my in my experience/ they do noL stay
       9      on the patient. As well as the movement will give
      10      you a false read.ing r oT too much artifact                (phonetic)
      11_     to see t.he underlYing rhYthm.
      I2            O. Did you try it on Mr. PhounsY?
      13            A. It was not t.ried.
      I4            O. Why not? WhY not at least try it?
      15            A. In my experiencer it. has not' been
      I6      successful_. so that was the determination of not
      L'7     to not put the monitor on at t'he t.ime.
       18            O. Did you discuss it wit'h Mr. Hackett?
       I9            A. Yeah. We discussed the vital- signs of
       20     what to do in the back of the ambulance. oftentimes
       21     we talk out loud. So i-t's in my real-m of things to
       22      do to delegate to people in the back of the ambul-ance
       23      of tasks. And I do remember attempting a bl-ood
       24      pressure, which was one. And I remember getting a
       25      bl-ood sugar, which I was able to perform. And the

                                                                                          Page 93
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                 Exhibit 17 Page 444
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3538 Page 25 of 64




            Marc Poynter                                                  February 16,2017

       1      that when you're treating somebody under the
       2      excited-delirium protocol, it suggests ventilating?
       3            MR. GAZZO: We1I, he doesn't have it in front
       4      of him.
       5      BY MR. MCBRIDE:
       6             O. Do you know what I'm talking about?
       7             A. Itrs okay. I know exactly what you're
       o
       U      what you're referring to. That's why I mentioned it
       9      was a guideline. Because in this scenario, Lucky was
      10      ventilating himself with his current breathing
      11      status. So we did not. need to ventilate.   That's
      L2      what I mean by those are our guidelines to follow.
      13             O. Okay. So are You talking he was
      I4      ventilating there on scene; or are you talking now in
      15      the   ambu-l-ance?

      L6             A. He had his own respi-ratory drive from on
      L1      Scene to the ambulance until we were exiting or about
      r8      t.o exit the f reeway.
      L9             O. AlI right. So just so we're cl-ear, You
      20      were treating Lucky pursuant to the excited-delirium
      2T      protocol, that's S-134, right?
      22            A. He also falls into the psychiatric or
      23      combative protocol as well.
       24           O. Okay. And what did they suggest you do in
       25     that standing protocol?

                                                                                     Page 95
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                   Exhibit 17 Page 445
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3539 Page 26 of 64




            Marc Poynter                                                     February 16,2017

       1              MR. OSTERBERG: Objection.               Argumentative. It
       2      misstates his testimonY.
       3            THE WITNESS: No. The restraints that were in

       4      place were l-aw-enforcement applied. so we were safe
       q
              to operate with them in place with the understanding
       6      that    or not understandinq, that the patient does
       1      have the ability  to t.ake fu]l, tidal volume breaths.
                    And the decision to change the restraints out
       9      were based on     that's what we typically use are the
      10      vel_cro-tike restraints and      but it's a case-by-case
      11      scenario. In this case we tried, and it just
      L2      wasn't        we weren't able to do it'           so

      13            O. A11 right. Let me just back up a little.
      L4      So you as paramedics, you have your own restraints?
      15            A. We do.
       t6           O. And they are soft restraints, right?
       t1           A. They are softer than handcuffs.
       18           O. AII right. And it's basicallY a
       I9     four-point restraint?
       20           A. Four? By four point, You mean to restrain
       2L     each extremity?
       22              o.    Yes.
       t?              A.    Yes.     We   do have       WC   have four of them
       24      that we would use to restrain aI1 four extremities.
       25            O. Okay. And do you use Velcro?

                                                                                        Page 107
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                 Exhibit 17 Page 446
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3540 Page 27 of 64




            Marc Poynter                                                    February 16,2017

       1      remember   ever receiving a formal training or a formal
       2      training that addressed the issue of how to transfer
       3      pat ient s from law enforcement maxi-mum restraints to
       .t     your soft paramedic restra j-nts ?
       5             MP    OSTERBERG: Objection. Asked and answered.
       6      Vague and ambiguous.
       1                 But go ahead.
       U                 THE   WITNESS: I cannot recall-.
       9      BY MR. MCBRIDE:
      10                  Okay. So you discussed transferring
                         O.
      t-1     Mr. Phounsy from the law enforcement restraints to
      L2      your soft. medical restrains with both the deputies
      13      and   Mr   . Hacket.t ?
      L4                 A. Yes.
      15                 O.     And what did you saY?
      I6                 A.     rfWe   need to try to Put him in our
      t7      restraints before moving him. "
      18             O. And why did you believe Mr. Phounsy needed
       I9     to be put into your soft restraints before being
      20      transported?
       2L                It's easier to take vital signs when
                         A.
       22     someone is not handcuffed. And thatrs pretty much
       23     the basis -- the basis behind wanting t.o switch them
       24     out. It's because it t s easier to assess if the
       25     incident necessitate it.

                                                                                      Page 114
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | www.litivate.com

                                   Exhibit 17 Page 447
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3541 Page 28 of 64




            Marc Poynter                                                      February 16,2017

       I            O. Were you worried at al-l at. that point
       2      about Mr. Phounsyrs ability to breathe in those
       3      restraints   ?


       4             A.        No.

       5             . Why not. ?
                      O

       6            A. Because he had adequate tidal volume. I
       1      could hear him breathing, see him breathing rapidly.
       8      And his skin signs showed adequate profusion.
       9              O.       And how were you monitoring the volume of
      10      his breaths?
      11            A. Visually.
      L2              O.       And how were you monitoring his airway,
      13      the sound of his breathing?
      L4            MR. OSTERBERG: Objection. Vague and
      15      ambiguous.
      1_6             THE WITNESS: How         were we monitoring the sound
      T1      of his breathing?
      18      BY MR. MCBRIDE:
      L9              O.       Yes.
      20              A.       By listening.
      21,           O. Just standing and listening to his
      22      breathing; or did you use a   the name slips                    me

      )a      the orthoscope?
      24            A. Stethoscope.
      25            O. St.ethoscope . Thank You.

                                                                                        Page 115
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                     Exhibit 17 Page 448
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3542 Page 29 of 64




             Marc Poynter                                                     February 16,2017

        1-     patient then
        2              MR. OSTERBERG: Objection
        3      BY MR. MCBRIDE:
        4              O.    with regard to the restraints?
        5           MR. OSTERBERG: Objection. Incomplete
        6      hypothetical. Vague and ambigtuous as phrased.
        '7           MR. GAZZO: It lacks foundation; and it cal-ls
        o      for speculation.
        9              MR. OSTERBERG: Join.
      10               THE WITNESS: The protocol states that that
      LL       specific policy is not. to neqate the use of law
      L2       enforcement restraints.
      r3       BY MR. MCBRIDE:
       1,4            O. But does it recommend using your soft
       15      rest.raints when practicable?
       I6             A. I would l-ike t.o use my restraints that we
       L'7     have on the ambulance when possibl-e.
       18             MR. McBRIDE: AIL right.   We can just mark as

       I9      Exhibit '7 , we'l-1 do Protocol 422          .



       20             (Exhibit Number 7 was marked for
       21               identification.     )


       22      BY MR. MCBRIDE:
       23             O. Al1 right. What did the law enforcement
       24       deputy say about your concern when you raised it?
       25             A. Specifically, I don't recall what or who

                                                                                         Page 118
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                  Exhibit 17 Page 449
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3543 Page 30 of 64




            Marc Poynter                                                     February 16,2017

       1      said. what. I remember them saying, "It's                 goinq to     be

       2      diffi-cult."
       3              They did not think it was going to be possible'
       4      but proceeded to     I remember this conversation went
       6      on for about 15 to 20 seconds. It was a back and
       6      forth how to chang:e the restraints out.
       1            And I remember I don't remember what
       o      extremity, or how they were t.aking them off. That's
       9      on the law enforcement side.    But some attempt to
      10      remove what they had, t.he patient became aggressive
      11      with them doing t.hat and agitat.ed again. ThaL's when
      I2      the decision was this was not going to be safe for
      13      the patient or us. So we left them in place.
      L4            O. So law enforcement actually took a
      1_5     handcuff off?
      L6            A. I do not remember what restraint was
      L1      removed r or the attempt of what restraint was
      rB      removed.
      T9              O.         So it was     I'm sorry.       Go ahead.
      20              A. That was it..
      2L           O. So as you sit here todaY, You don't
      22      remember if l-aw enforcement actually removed a
       23     rest raint.    ?

       24             A. I don't remember a restraint coming off.
       25      I do remember the attempt to remove a   one of the

                                                                                        Page 119
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                   Exhibit 17 Page 450
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3544 Page 31 of 64




            Marc Poynter                                                       February 16,2017

       t      restraint.s.
       2            O. Okay. And what did they do t'o attempt to
       3      remove a restraint?
       4            A. I cannot teLl You.
       5            O. Did you       were you paying attention to
       6      something else i or you saw it and you just donrt
       -l
              remember?
       R            A. I believe my focus was elsewhere, not with
       9      how or what restraints they were attempting to
      10      remove.
      l1             O. Okay. So you don't actually know if they
      L2      t.ried to remove a restraint? You didn't' see it or
      13      hear it yourself?
      L4             A. I remember seeing them moving around the
      15      restraint area with the strap and t.he handcuffs. And
      L6      they did not feel- comfortable. And at that time,
      r'7     with their experience and my experience, I used what
      18      they said, with the best case scenario is to just put
       I9     the patient on the gurney in the restraints they were
      20      in.
       2L            O. How long were they moving around at' Lhe
       22     restraint area doing what you perceived to be them
       23     attempting to remove the restraints? How long did
       24     they do that for?
       25            A. Roughly 30 seconds or so.

                                                                                          Page 120
                    LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                   Exhibit 17 Page 451
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3545 Page 32 of 64




             Marc Poynter                                                     February 16,2017

       L              O. And what did t.hey say after they f inished
       t       doing that?
       3              A. uThis isn't      it's not going to happen. "
       4              O. Okay. Were you still concerned about'
       5       gett.ing Mr. Phounsy into those soft restraints?
        6              A.  At that Pointr Do.
        '7
                     O. If you had been, could you have overridden
        I      the sheriff's deputies and said, "Hey, we still need
        9      to move himtt ?
      10             A. Yes' I could have.
      11             O. But. You chose not to?
      L2               A.     Yes.
      13             O. So do you t.hink it would have been
      L4       possible to have transported or to have transferred
      1"5      Mr. phounsy f rom t.hose law enf orcement restra j-ns to
       T6      the soft restraints?
       L7            MR. CHAPIN: It call-s for speculation.
       r-8           MR. GAZZO: Argumentative. It call-s for
       L9       speculation.
       20              MR. OSTERBERG: Join.
       2T               Go ahead.
       22               THE WITNESS: NO.

       23       BY MR. MCBRIDE:
       24              O. And you are basing that on what the
       25       sheriff's deputies told you after they were moving

                                                                                         Page 121
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                  Exhibit 17 Page 452
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3546 Page 33 of 64




                Marc Poynter                                                     February 16,2017

           1      around the restrained area?
           2              THE WITNESS: And mY          exPerience.
           3      BY MR. MCBRIDE:
           4              O. Okay. What was it specifically about
           5      Mr. phounsy t.hat led you to believe it would not                   have

           6      been possible to Lransfer him?
           7              MR. GAZZO: Asked and answered.
           o              MR. OSTERBERG: JOiN.
           9              One more    time.     Go ahead.
      10                  THE WITNESS: His agitation l-evel, and his
      t-   1_     resisting with t.he law enforcement in conjunction
      L2          with law enforcement who are holding Lucky in place
      13          saying they d.o not feel comfort.able, and it's not
      T4          going to happen. With the patient still having the
      15          ability to breathe, it was not' a concern at that
      I6          point t.o me to take them of f and risk everyone's
      t"7         safety to put them in our restraints.
      18          BY MR. MCBRIDE:
       L9                 O.   Okay. So what did You do after the
      20          sherif f 's deputies t.old you it wasn't going to
       )1         happen?
       22                 A.     We came up     with a plan to move the patient
       23         onto the gurney.
       24                 O.     okay.     And what was your plan?
       25                 A.     We were    a1l going to grab a portion of his

                                                                                            Page 122
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                     Exhibit 17 Page 453
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3547 Page 34 of 64




            Marc Poynter                                                  February 16,2017

       7     body, and lift        him onto the gurney.
       2              O.    Okay.     And did you do t.hat?
       J              A.    Yes.     We   refer to it    a body lift.
                                                        as

       4              O.  AIl right.         And how manY individuals
       q      assist.ed in lifting Lucky onto the gurney?
       6             A    A minimum of four-pIus.
       "7
                     O.   Who was i-nvolved in that?
       a             A.   Myself, Aaron, and deputies that were at
       9      the site of the scene or at the site of Lucky.
      10             O.   A11 right.   And how was LuckY placed onto
      L7      the gurney?
      L2              A.    On his left side.
      13              o.    All right.. Was he ever placed on his
      L4      back?
      15              A.    He was placed on his back at some point.
      1"6             O. At what point? Once he was in the
      t7      ambulance, or while he was on the gurney still                ouL

       1B     front ?
       L9             A. Once he arrested in t.he ambul-ance
       20             O. Okay. But prior t.o that., it's Your
       2I     testimony he was on his side?
       22             A.     Correct.
       23             O   Okay. And then how was was LuckY
       24      further restrained to the gurneY?
       25            A    Seat. belts were used that we have on the

                                                                                    Page 123
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com


                                 Exhibit 17 Page 454
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3548 Page 35 of 64




            Marc Poynter                                                   February 16,2017

       1               MR. GAZZO: Relax.
       2               MR. CHAPIN: It was        a    joke.
       3               MR. OSTERBERG: We've been going about another
       4      hour.     Would t.his be a good spot to take a minute?
       5               MR. McBRTDE: Sure.            How Iong do you need?
       A               MR. OSTERBERG: Just a couPle of minutes.
       1               MR. McBRIDE: No Problem.
       o
       U               THE VIDEOGRAPHER:        A11 right.      We   are off
       9      record at L2:28.
      10            (a recess was t.aken.)
      1l-           (Mr. Chapin exits the deposit'ion. )
      L2            THE VIDEOGRAPHER: And we are back on the

      1-3     record at 72237.
      L4      BY MR. MCBRIDE:
      15            a. A1f right.. Mr. Poynter, so who applied
      t6      the seat belt to Mr. PhounsY?
      L1            A. I do not recall who aPPlied them.
       18           O. Did you aPPIY them?
       I9           A. I coul-d have. I just    I cannot be
       20     specific as to who did.
       2I           O. Al-1 right. . So when Mr. Phounsy was on the
       22     gurney and t.he seat belts were fastened' was he
       23      still        was he on his side?
       24              A.     Yes, he was.
       25              O.     Do you recall which side?

                                                                                     Page 127
                   LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                 Exhibit 17 Page 455
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3549 Page 36 of 64




            Marc Poynter                                                   February 16,2017

       1              A.    Left side.
       2              O.    And was he still       able to attai-n fuII tidal
       3      volume breaths?
       4              A.    Yes.
       q
                      O.    Did you check that?
       6              A.    Constantly.
       '7
                      O.      did you check that?
                            How
       a              A.  Visually, and I guess you would say
        9     auditory, listening and     looking and listening.
      10            O. And where were t.he Velcro seat. belts
      11      attached to? Did it go around his legs? around his
      I2      torso? around his shoulders?
      13             A. Wel-I, they are attached to the gurney for
      L4      the lower extremities. And t.hen waist to chest area'
      15      depending on where the gurney is. Because it does go
      r6      into a seated position. So it depends on the
      I'7     position of the gurney. But it's in the waist to
      1B      torso region and l-ower extremities.
      I9            O. So it actually qoes around his chest area?
      20            MR. OSTERBERG: Ob ject j-on. It misstates his
      27      t.estimony.
      22              THE WITNESS: The        waist t.o the lower torso
      23      portion.
       24     BY MR. MCBRIDE:
       25             O.     So did these seat bel-ts inhibit          his

                                                                                    Page 128
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                Exhibit 17 Page 456
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3550 Page 37 of 64




            Marc Poynter                                                     February 16,2017

       1      ability to breat.he at. all?
       2            A. No.
       ?            O. And what are you baslng that on?
       4            A. The observation, looking and listening to
       5      his breathing, and signs of profusion.
       6            MR. McBRIDE: We'Il mark this as Exhibit 8.
       1            (Exhibit Number B was marked for
       I                identification.    )


       9      BY MR. McBRIDE:
      10            O. Take a look at Exhibit B, if you woul-d.
      11      Do you recognize what.'s depicted in this picture?
      L2            A. I would say it's a patient on the gurney.
      13            O. And do you recognize that patient to be
      T4      Mr.   Phounsy?
      1_5               A.I coul-d not say specifically if it is.
      1,6     But since we're in the      talking about this
      t1      inci-dent, I would say that. that is him.
      1B             O. Does that appear to be the way You
      t9      remember Mr. Phounsy being restrained to the gurney
      20      that night?
      2I                MR. OSTERBERG: Objection.            Vague and ambiguous
      22      as to time.
      23                THE WITNESS:      It appears that this is the           way

      24      he was restrai-ned.
       25     BY MR. MCBRIDE:

                                                                                       Page 129
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | www.litivate.com

                                 Exhibit 17 Page 457
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3551 Page 38 of 64




            Marc Poynter                                                    February 16,2017

       1      ambulance? Did you take him immedj-ately to the
       2      ambulance, or did you guYS need to
       3             A. No. No. Once he's placed on the qurney'
       4      it's lifted up off the ground. We proceed to the
       5      ambulance one    one to two minutes most.
       6             O. Okay. And what did you do when you got to
       '7
              t.he ambul-ance?
       B            A. I remember it was a steep driveway, so we
       9      had a couple of extra people on the qurney. And once
      10      we got down towards the rear of the ambulance, t'hat
      11      is when as we're walking down, that. i-s when I
      L2      remember talking to my partner' David Csik, about the
      1_3     things t.hat he was able to receive from the captain
      L4      and the family. And the decision was made to take an
      15      extra person in the backr ds well as the deputy, due
      L6      to the law enforcement restraints.   And t'hat's when
      L7      we loaded the patient into the ambulance.
      18             O. Alt right. So aft.er loading Mr. Phounsy
      T9      into the ambulance, did you check the restraints, so
      20      including the l-aw enforcement restraints and the seat
      2t      belt,s, to make sure that they weren'L too tiqht, and
       22     that Lucky could stilt         breathe?
       ZJ             MR. OSTERBERG: Objection.             Vague and
       24      ambiguous. Overbroad.
       25           THB WITNESS: I think there's two parts to


                                                                                      Page 133
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                 Exhibit 17 Page 458
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3552 Page 39 of 64




             Marc Poynter                                                    February 16,2017

       1       that.       The

       2               MR. OSTERBERG: ComPound.
       ?               THE WITNESS: Sothere's the component of them
       4       being applied to the extremities; and then there's
       5       the component of breathing. The component of them
        6      being applied, it did not appear that they were too
        7      tight.  He did have circulation.  I was able to feel
        tJ     a pulse.
        9              And visually, looking at his feet, they did not
      10       appear to be t.oo t.iqht, ds he did    he still had
      11       adequate circulat.ion, normal co1or. The ability to
      1,2      breathe was never impeded with these restraints.
      13       That.'s why we continued using these restraints.
       I4      BY MR. MCBRIDE:
       t5                  O.    WelI, it was eventually at        some   point,
       16      right   ?

       L"7                 MR. GAZZO: Argumentative.
       r8                  MR. OSTERBERG: Hold on.        Hold on a second.
       L9                  Is that the end of Your question?
       20                  MR. McBRIDE: Yes.
       2t                  MR. OSTERBERG: Coul-d I have that question read
       22      back, please.
       23            (The last quest.ion was read by the reporter.)
       24            MR. OSTERBERG: Overly broad. Vague and
       25      ambiguous. It l_acks foundation. I don't even know

                                                                                       Page 134
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate'com

                                   Exhibit 17 Page 459
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3553 Page 40 of 64




            Marc Poynter                                                   February 16,2017

       1      restraints face regarding positional asphyxia?
       2             MR. OSTERBERG: Ob jection. Argumentat j-ve '
       J      Vague and ambi-guous. Incomplete hypothetical-.
       4              MR. GAZZO: Asked and answered.
       6              MR. OSTERBERG: It call-s for speculation.                And

       6      asked and answered a few times.
       1              THtr WITNESS:   I think I answered, right? Can
              you answer        can you give me the question again
       9      because
      10              MR. McBRIDE: Sure.
      11              Would you mind reading it back?
      L2               (The last question was read by the reporter '             )



      13              MR. OSTERBERG: The same objection.                Itrs
      L4      argumentative. Vague and ambiguous. Asked and
      15      answered. Incomplete hypothetical.
      1"6             THE WITNESS: So there are risks associ-ated

       I1     with these restraints being applied in this fashion
       1B     to where it can impede a patient's ability to t'ake a
       19     ful-l tidal volume breath. So I am aware of      I am
       20      aware of it. That's why I determine that it. was not
       2L      an j-ssue. That's why we continued with these
       22      restraints.
       23      BY MR. MCBRIDE:
       24            O. OkaY. And beYond listening and hearing to
       25      his breathing, what else did you do t.o determine that

                                                                                     Page 137
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www'litivate.com

                                Exhibit 17 Page 460
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3554 Page 41 of 64




            Marc Poynter                                                     February 16,2017

       1-     these restraints were not lnhibiting his breathing?
       )            MR. OSTERBERG: Objection. Asked and answered
       3      several times. Vague and ambiguous.
       4            Counsel, he's already talked about the skin
       5      signs, and the profusion, and everything else. He's
       6      answered it     several times.
       1              THE WITNESS:       Yeah, that's what I would refer
       B      to is his signs of adequate profusion. Now, in the
       9      ambulance he was definitely showing signs of adequate
      10      profusion with more liqht. t.hat was visible; the skin
      1-1     cofor was to be normal and not cyanotic; and his
      L2      respiratory status.
      13      BY MR. MCBRIDE:
      I4              O.     Okay.      Who   alt was in the ambulance with
      15      you?
      L6             A. MyseIf, Aaron Hackett, Deputy Fisher,                     ds

      L'7     wel-l as David Csik who was driving.
      18             O. Okay. And you guYS left for where?
      L9             A. Our hospital was Grossmont that we
      20      transferred him to.
      2L             O. And all right. And You guYS drove
      22      Code 2 or Code       3?

      23              A.     We drove Code 3.
      24              O.     Why does the Incident Detail Report say
      25      you guys drove Code 2?

                                                                                       Page 138
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                  Exhibit 17 Page 461
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3555 Page 42 of 64




            Marc Poynter                                                  February 16,2017

       I              THE   WITNESS: I would assume that the deputy
       2      would have checked t.o make sure he had his key.
       3      BY MR. MCBRIDE:
       4            O. Okay. WeII, doesn't your standing
       5      protocol 422 say that. it's okay t.o transfer patients
       6      in faw enforcement reslraints so as long there I s a
       7      key to get them out of the restraints, i-f necessary?
       R            MR. OSTERBERG: Ob;ection. It may misstate the
       9      protocol.
      10              Do you want to show it to him since you're
      11      reading from it?
      L2      BY MR. MCBRIDE:
      13            O. What's your working understanding of
      L4      protocol 422 regarding restraj-nts and transporting
      15      patients in l-aw enforcement restraints?
      I6            MR. OSTERBERG: Wel-l- r ds phrased, it ' s overly
      I7      broad. It's vague and ambiguous as t.o have him
       1B     describe the entire Prot.ocol, but
       L9            THE WITNESS: So in this regards when we

       20     transport patients that are in law enforcement
       2L     restraints, there's an attempt to have a deput'y ride
       22     in the ambulance with usr as they are their
       23     restraints.   If that is not. possible due to cert'ain
       24     circumstances, therers a      a predetermined decision
       25     of what to do if we needed to pull over to the side

                                                                                    Page 143
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                Exhibit 17 Page 462
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3556 Page 43 of 64




             Marc Poynter                                                       February 16,2017

       1       of the road for l-aw enforcement assistance. So
        t      that's a discussion that we have prior to leaving.
        3             So the example woul-d be that you have t'o
        4      leave     there's only one deput.y assigned to a patrol
        5       car; and as opposed to leaving the patrol car at the
        6      scene/ a case-by-case basis, they would foll-ow us in
        1      tandem. And we would decide if something happens'
        o      we're going to pull over. That's t.elling us we need
        9      your assistance.
      10       BY MR. MCBRIDE:
      11             O. Okay. Did you every check to make sure
      I2       once in the ambulance, Lucky could straighten his
      13       abdomen?

      L4              A. His abdomen woul-d be with his torso. So
      15       he wasn't able to follow commands at any point. But
      I6       he was able to take full tidal volume breaths still.
       r'7     So with that, he was still  able to move his abdomen.
       18             O. But you never checked to make sure he
       I9      coul-d straighten his abdomen?
       20             MR. OSTERBERG: Objection. It misstates his
       2I      testimony. Argumentat.ive.
       22            THE WITNESS: I could not check to see if he

       23      could move his abdomenr ds I woul-d need him to foll-ow
       24      commands     for that.
       25      BY MR. MCBRIDE:

                                                                                            Page 144
                   L1T;VATE REPORTING + TRIAL SERVICES | 877.771 .3312 | vrnruvrt.litivate.com

                                  Exhibit 17 Page 463
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3557 Page 44 of 64




             Marc Poynter                                                     February 16,2017

       1-              O.   AII right . So what t'ime did you leave t'he
       2       scene and head to Grossmont, do you remember?
       3              A. Could I refer?
       4              O. Yeah. If you don't remember, go ahead and
       5       look at either Exhibit 2 or 3, whichever you need.
       6              A. I understand this one more since we've
       1       used these. The transport code        Irm sorry' The
               t.ransport. time is once we are transporting t'o t'he
        9      hospital, there's a button that we press on the MDC
      10       that populates this time 1n. we left the scene at
      1l-      20203 is what the PCR saYS.
      L2             O. All- right . And you are looking at
      r-3      E;xnr-batr z !
      I4               A.        Yes.

       15               O.       Okay. So what did you do once you guys
       I6       took off?
       L'7              Wel1,let me ask it this way: Did you do any
       18       addit.ional assessment of Mr. PhounsY once in the
       L9       ambulance    ?


       20               A.       Yes.
       2I               O.       What did You do?
       22               A.    monitored his -- I'm goinq to start off
                                 We

       23       with how I do every calt. I start with airway
       24       breathing circul-atj-on. so we look and listen to his
       25       airway and              to det.ermine that it's    maintaj-nable and

                                                                                         Page 145
                    LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | www.litivate.com


                                    Exhibit 17 Page 464
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3558 Page 45 of 64




             Marc Poynter                                                    February 16,2017

       1       open; look the his tidal volume, and the ability to
       z       take a breath. Or at. this pointr w€ noted that he
       3       still had a respirat.ory drive on his own.
        4            We l-ook at skin signs    or I did look at skin
        5      signs. I checked the radial pulsel however, I wasnrt
        6      abl_e to get a rate due to the amount of movement. I
        '7
               wasnft able to get a blood pressure, but attempted
        o
        U      because of the posit.ion that he was in wit.h t'he
        9      handcuffs. And he was flexing, So I was unable to
      10       get the blood pressure cuff around his arm. But he
      11       did have a present. radial pulse that. tells me he does
      L2       have an adequate blood Pressure.
      13                 I attempted the oxygen saturation probe. And
      L4       that fel] off two-plus times. so I was unable to get
       l-5     an oxygen saturation, but he still had good capillary
       L6      ref il-I.    I did    I was able to get a blood sugar '
       L1      And that's what we did as soon as we got into the
       1B      ambulance. And I believe that, was before we were
       I9      transporting or as we were transporting thatrs what
       20       occurred.
       27               O. AII right. So who is in charge once you
       22       are in    who is in charge of the patient' once you
       23       are in the ambulance? Is it the deputy there, or is
       24       it you and the other Paramedic?
       25              A. We1l, this is a      since t'his is a medical

                                                                                       Page 146
                                                                      2
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 | www.litivate'com


                                 Exhibit 17 Page 465
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3559 Page 46 of 64




            Marc Poynter                                                    February 16,2017

       1      call, it would be usz the paramedics, providing care.
       2      I had mentioned that I woul-d be the paramedic on
              record, since I am the one officially transferring
       4      care with my signature. However, every paramedic in
       5      the back of the ambul-ance has responsibility to treat
       A      the patient.
       "7
                      O.     Now, was Deputy Fisher further resLraininq
       a      Mr. Phounsy while in the ambul-ance?
       Y            A. Yes.
      10            0. How was he restraining Mr. PhounsY?
      11            A    He was holding his shoulders and his                  head

      L2      on the 9urney in p1ace.
      13            O .So   how was he holding his head on the

      L4      gurney?
      1-5             A      He had one hand on the side of his head
      L6      holding it in place onto t.he gurney.
      L7            O    So pressing his head to the gurney?
      18            A    He had his hand on his head holding hj-m on
       L9     the gurney.
       20              O.    All- right . And was his hands over his
       2T      face or
       22            A.      No.

       23              O.          what Part of his hand? Can You
       24      demonstrate   ?


       25              A.    Yeah, on the ear (indicati.g).              So the

                                                                                      Page 147
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | www'litivate.com


                                   Exhibit 17 Page 466
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3560 Page 47 of 64




             Marc Poynter                                                      February 16,2017

       1       side of his face; the side of his head.
       2             O. Alt right.. Did Mr. Phounsy say anYthing
       J       in the ambulance?
       4             A. No. He was not verbal.
       5             O. So how many t imes did you check                       while
        6      in the ambulance did you check Mr. Phounsy's
        '7     capillary refill?
        8             A. Capillary refill was more than once. I
        9      could say to the best of my knowledge, two en rouLe
      10       to the hospital.
      11             O. AIl right. What about. his radial- pulse?
      L2       Did you just check it once you got in, or did you
      13       check it again en route?
      I4             A. No. I checked it continuously en route to
      15       the hospital.
      I6             O. How many times total would you say?
      r'7            A. On these status calls, we use a
      18       five-minute parameter to reaSSeSS vital- signs due to
       I9      the    due to his acuity level. And with the
       20      t.ransport of 10 to 15 minutes, I would    it's a
       21"     pretty religious check. That 's what we're trained t.o
       22      do from EMTs, so three-Plus times.
       z3            O. All right. You eventually put a spit sock
       24       on Mr. PhounsY?
       25               MR. OSTERBERG: Objection.              Vague and ambiguous

                                                                                          Page 148
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1 .331 2 | www.litivate.com

                                  Exhibit 17 Page 467
    Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3561 Page 48 of 64




                Marc Poynter                                                     February 16,2017

           1      as to ttyou.   tt


           2              THE   WITNESS: I did not personally place the
           3      spit sock on.
           4      BY MR. MCBRIDE:
           q.
                          O.     Who did?
           6              A.     I do not recall who put the spit sock on.
           '7
                          O.     Was it the deputy?
           o              A.     I do not recal-I . I 'm sorry .
            9             O.     But you're certain it wasn't You?
          10              A.     Irm certain I did not Put it on.
          11              O.     Do you    were you present for the spit
          I2      sock being applied?
          13              A. To the best of my knowledge, it. was put on
          L4      in the ambulance. So once the patient was put in,
          15      we I re required t.o stay with the patient.  So I -- it
          L6      would be under the assumption that yeah, I was
          L1      present. I just don't recall it being put on.
          18              O. AIt right. So were you        if you don't
          19      mind, could you take a l-ook at Exhibit 9. So in
          20      looking at Exhibit 9, Mr. Phounsy was on   who was
          2I      he facing, you or Deputy Fisher?
          22            A. Deputy Fisher.
           t?           O. Okay. So he was on his left side?
           24           A. He was on his left side, correct.
           25           O. A11 right. So you would have been sitting
)


                                                                                            Page 149
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                      Exhibit 17 Page 468
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3562 Page 49 of 64




            Marc Poynter                                                          February 16,2017

       1      right. there when this spit sock was applied?
       2             A.   Correct.
       3             O    You just don't. remember who it was that
       4      applied it?
       5              A            Yes.
       6              O.           Why was   this spit sock aPPIied to
       1      Mr.   Phounsy?
       8              A.           There was ment.ion of him spitt.ing.            And I
       9      believe it was spitting at Deputy Fisher. And that
      10      was the det,ermi-nation t,o appf y it.
      11            O. What was the determination?
      L2            A. That he was spitting.
      1-3           O. Did you at any point. see Mr. Phounsy spit?
      t4            A. I personally did not.
      15            O. According to the standing protocol, are
      L6      you as paramedics allowed to place a spit sock on a
      L7      patient      ?

      18              A.           Yes.
      T9              a.           Under what circumstances?
      20              MR       .   OSTERBERG   : Wel-1,   ob j   ect ion .   Vague and
      21      ambiguous. Incomplete hypothetical-.
      22             THE WITNESS: If the patient's actively

       23     spitting, that's why we carry them, t.o decrease
       24     exposure risks.
       25     BY MR. MCBRIDE:

                                                                                         Page 150
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1 .331 2 | www.litivate.com

                                      Exhibit 17 Page 469
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3563 Page 50 of 64




            Marc Poynter                                                      February 16,2017

       1              O. Is there anything that you need to do as
       Z      paramedics prior to placing a spit sock on a patient?
       3            MR. OSTERBERG: Objection. Vague and ambiguous
       4      with regard to the meaning of "need to do. "
       5            THE WITNESS: If a patient's actively spitti.g'

       6      that's what we use them for.
       1      BY MR. MCBRIDE:
       U            O. Are you required t.o f irst place an oxygen
       9      mask on the patient prior to placing a spit sock?
      10            A. No.
      11            a. Okay. And that. was Your working
      I2      understanding of the standing protocol at. the time of
      13      this incident?
      T4              A. Yes.
      15               O. So I'11- read from Exhibit -l - This is
      1,6     bullet point 3-B      or I'm sorry, 3-C: "Restraints
      I1      should be used only when less-restrictive techniques
       1B     are unsuccessful and pract.ical or likely to endanger
       L9     the patient or others. If the patient is actively
       20      spitti.g, a surgical mask or oxyqen mask with minimum
       27      6 liter per 02 for simple oxyqen masks, and 10 to 15
       22      Iiter 02 for nonbreather masks may be placed over the
       23     patient's mouth to protect the EMS personnel. If
       24      this method fails, a Iightweight, sheer protective
       25     mesh hood may be used.rl

                                                                                          Page   151
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331   2 | www.litivate'com

                                Exhibit 17 Page 470
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3564 Page 51 of 64




            Marc Poynter                                                       February 16,2017

       1              Do you recall- that being i-n the standi-ng
       z      protocol     ?

       3              A.       I do.
       4              O.       Okay. But you guys did not first               try   an

       5      oxygen mask?
       6              MR. OSTERBERG: Argumentative. Asked and
       '7
              answered.
       I              THE WITNESS: We did not use an oxygen mask
       9      first, ds it is a guideline and it says, "May need,
      10      may use an oxygen mask. 'l
      t_1     BY MR. MCBRIDE:
      L2            O. " If this method f ails, a lightwei-ght,
      13      sheer prot.ective mesh hood may be used.rf
      t4            Does that suggest to you that you need to try
      15      the oxygen mask first, ox hor you vi-ew this as an
      I6      advisory?
      T7              MR. OSTERBERG: Objection.               Arqumentative.
      18      Asked and answered. You l-eft out the prior part of
      T9      the sentence, it said "may."
      20            But go ahead.
      21              MR. GAZZO: Join.
      22                          I interpret it as ttmay use 7 rf
                       THE WITNESS:

       23     based on the current status of the patient.    It is                       a

       24     generic guideline for aIl- patient encounters and
       25      incidents.       And it would not meet every scenario.

                                                                                             Page 152
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | vrrww.litivate.com

                                  Exhibit 17 Page 471
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3565 Page 52 of 64




            Marc Poynter                                                   February 16,2017

       1-     BY MR. MCBRIDE:
       )            O. AlI right. Why did you not use an oxygen
       3      mask in the ambulance?
       4            A. The reason is due to the patient's skin
       5      signs and adequate profusion, as well as the status
       6      of his breathing en route to the hospital at the time
       '7
              that we put the spit. sock on.
                    O. So based on your personal assessment of
       9      Mr. Phounsy, you did not think an oxygen mask was
      10      nece   s   sary?
      t1                 A.      That is correct.
      I2                  O.     Describe t.he spit sock. What was it?
      13      What was it. made of?
      L4            A     I rm not sure what it's            made   of.   Itrs   a

      15      mesh-like material.           It   has   a l-oose elastic band to
      I6      keep it in pJ-ace.          And it's     a fairly larger so it
      I1      doesn't restrict          by any means.
      18                  Have you ever seen a bee hood before?
       I9                 o.     Yes.
      20                  A.   similar to t.hat, but. it's just a
                                 It's
      2I      beige col-or as opposed to bl-ack.
                    O. so when it was placed over Mr. Phounsy,
       a?     where did this loose elastic band go around? Did it
       24     go around his neck area?
       25                 A.     Yes, it does go around the neck area by

                                                                                    Page 153
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                    Exhibit 17 Page 472
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3566 Page 53 of 64




            Marc Poynter                                                    February 16,2017

       1      the col-larbone.
       2              o.    A11     right..    I'm going to read farther         down

       3      from that     same    section.
                                        "The mesh hood may never                  be

       4      tightened r-n any manner to secure it around the
       5      patientfs neck.       tt


       6                that your understanding of standing
                      Was
       '7     protocol 422 at the time of this incident ?
       o              A.     Yes.
       9              O.     But    you guys       did secure it around his
      10      neck?
      11              MR. OSTERBERG:          Ob   ject.ion.
                                               It misst.ates prior
      I2      testimony. He stated he did not place the spit sock
      13      on the patient. He didn't say he put it around his
      L4      neck; he tal-ked about the collarbone.
      15      BY MR. MCBRIDE:
      T6              O.     The spit. stock was secured around
      L1      Mr. Phounsy's neck, correct?
      18            MR. OSTERBERG: Objection. Objection.
      L9      Argumentative. It misstates prior testimony.                    Asked

      20      and answered.
      2T              Go ahead.
      zz              THE WITNESS: The way  these things are designed
       23     and patented is that they do not restrict.    I believe
       24     what this is referring to is an alt.ernative method to
       25     keep it in place by restricting it around a patient's

                                                                                      Page 154
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                   Exhibit 17 Page 473
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3567 Page 54 of 64




            Marc Poynter                                                         February 16,2017

       1      neck. These things are very loose elastic bands that
       2      hold it in place.
       3      BY MR. MCBRTDE:
       4              O.     Okay. But the elastic band was around his
       5      neck?
       6              MR. OSTERBERG: Objection.It' s arqumentative                         .


       7      Asked and answered. It misstates his test.imony.
                    MR. GAZZO: Join.
       9      BY MR. MCBRIDE:
      10              O.      Correct?
      11_             A. It was around the collarbone' fower neck
      T2      area. These things do not. restrict.   The verbiage in
      13      that policy is that it.'s not to be restricted around
      L4      someone's neck. These are approved by the County to
      15      use. The ones that we get are approved by the
      I6      County. They are al-l patented in the same fashion.
      r'7     And they are loose elastic bands that are used
      18      commonly and routinely with no issues.
      I9            O. Okay. Is it       can you see through the
      20      spit sock?
      2L            A.        Yes.
      zz             O. Is it. sheer or is it.     you can see all
      23      t.he way through it?
      24             A. ftrs just. a mesh hood. I donrt know what
      25      you mean by "sheerr'r like a     like reflective kind

                                                                                             Page 155
                  LITIVATE REPORTING + TRIAL SERVIC ES | 877 .77 1.331 2 | vr.rwrv.litivate.com

                                  Exhibit 17 Page 474
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3568 Page 55 of 64




            Marc Poynter                                                       February 16,2017

       t-     of?
       2            O. Is it opaque? Like your shirt, for
       3      instance, is completely opaque. I can't see through
       4      your shirt.
       5            A. Oh, no. You can see         you can see
        6     through the mesh hood.
       '7
                     O. Okay. So after the spit        how far into
        o     the ride was t,he spit sock applied?
        9            A. I -- I could not       I coul-dn't give you an
      10      answer to that.  I don't know.
      11            O. After t.he spit sock was applied, did
      L2      Deputy Fisher continue to hold Mr. Phounsy's head in
      13      the manner you described earlier?
      I4                A.     To my knowledge' yes.
      1-5               O.     What was Mr. Phounsy's demeanor while in
       I6     the ambulance?
       L7           A. He was still very combative or thrashing
       18     around once we placed him in the ambulance and in
       I9     route to the ability that we couldn't get extra vital
       20     signs.
       ZL
       ^1            O. So he now in addition to the maximum
       22     restraints is     has two seat bel-ts over him, and a
       23     deputy holding his head. And your testimony is that
       24     hers stil-I thrashing around?
       25            A. Yes.

                                                                                         Page 156
                    LITIVATE REPORTING + TRIAL SERVICES | 877 .771.33'12 | www.litivate.com

                                   Exhibit 17 Page 475
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3569 Page 56 of 64




             Marc Poynter                                                   February 16,2017

       I             O. What part of his body is able to thrash
       2       given all of t.hose restraints and Deputy Fisher
       3       holding him down?
       4             A. His entire body was still moving en route
       5       to the hospital.
        6              O.        How much   movement? I mean/ was he        movi-ngt

        1      t2 j-nches side to side? How was he moving?
        B             A. He was still at.tempting t.o lift himself
        9      off the gurney with his upper torso. His legs
      10       continued to move side to side, uP and down en route
      11-      to t.he hospital . And on top of the spit'ting that
      L2       occurred which with the spit sock, that was another
      13       form of more or less a t.hrashing around. But that's
       L4      how that's how I wou]d describe it.
       15             O. Okay. Can you be any more specific about
       I6      the movement; or thatrs as specific as you can be?
       L'7             A.        That's    that's how specific I can be'
       18              O.        Did Mr. Phounsy say anyt.hing while in t'he
       L9       ambulance    ?


       20               A.       He did not say anYthing.
       21.              O.       Did Deput.y Fisher say anyt'hing to
       22       Mr.   Phounsy?
       23               A. I do remember him on a couple of occasions
       24       mentioning t.o calm down. That's all I remember him
       25       saying to the Patient.

                                                                                      Page 157
                   LtTtvATE REPORTING + TRIAL SERVICES 1877.771.3312 | wr|w.litivate.com


                                   Exhibit 17 Page 476
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3570 Page 57 of 64




            Marc Poynter                                                    February 16,2017

       t      hospital     ?

       2               MR. OSTERBERG: Yeah, thatrs what he's talking
       3      about.
       4                          Okay. Okay. So we're
                       THE WITNESS:                         we

       tr     still monitor the patient on the way to the hospital,
       6      airway breathing and circulation on the other    on

       1      the methods I've mentioned.
       I      BY MR. MCBRTDE:
       9            O. WelI, Iet me ask you this: How are you
      10      monitoring his airway and breathing after t.he spit
      11      sock is appl-ied and Mr. Fisher is still holding his
      L2      head down?
      13               A.      Still   t.he same methods. We're listening
      T4      for any abnormal sounds from his airway. We're
      t5      looking at his tidal volume, his rise and faII of his
      1,6     chest. We're stil-l looking at his skin signs. And
      L1      those are the techni-ques or methods that we're using
      r8      to monitor his airway and breathing.
      L9            O. Okay. Then what happens?
      20            A. We're monit.oring his circulat.ion on the
      2T      way to the hospital.   And I don't. remember exactly
      22      what point., I believe it was at t.he point of exiting
      23      or near exiting the freeway, it was either prompted
      24      from the deputy or oursel-ves at our point of the
      25      checks. And we determined that we was making a noise

                                                                                      Page 159
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | www.litivate.com

                                   Exhibit 17 Page 477
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3571 Page 58 of 64




            Marc Poynter                                                      February 16,2017

       t-     from his mouth in the sound of grinding teeth.
       z            That prompted me to remove the spit sock,
       3      because t.hat is oftentimes associated with cardiac
       4      arrest. We refer to it as lockjaw or trismus. And
       5      at that point we noted that. the patient was pulsus
       6      apneic. So we immediately rolled him back on         or
       1      rolled him onto his side, onto his back, and told the
       o      d.eput.y that we needed all of the restraint.s to be
       9      removed immediately. And that's when we began chest
      10      compressions.
      11             a. About how many minutes into the ride was
      72      it that you first heard this grinding of the teeth,
      13      the l-ockjaw?
      L4             A. It was fairly         it was pretty into the
      15      transport that. this     t.hat. we noticed this.  I
      16      couldn't give you an exact amount of time. These
      L-7     transports don't seem Lo be very long. They are not
      18      very long, but. t.hey seem to be lonqer than normal
       T9     sometimes with work that's being done in the
      20      ambul-ance. But I would say six     six, seven minutes
      2T      en route, approximat.ely, is when we noticed.
       22           O. So what tipped you off to the fact that'
       23     Mr. Phounsy wasn't breathingi was this grinding noise?
       24              A.    Correct; that both the deputy felt and we
       25     heard.

                                                                                         Page 160
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | wurw.litivate.com

                                 Exhibit 17 Page 478
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3572 Page 59 of 64




            Marc Poynter                                                    February 16,2017

       1              O. So neither      according to Mr. Hackett'
       2      either you or he noticed that Mr. Phounsy wasnrt
       3      moving any more and asked the deputy, "Hey, is he
       4      stil-l- struggling?rr Do you remember that happening?
       q              A. That occurred also. They happened pretty
       6      much simultaneously.                   the reason that
                                            There was a
       "7     prompted "Whatrs that noise?r' I believe what.
              happened, to my recall, i-s that t.here was a cessat.ion
       9      of movement which was pretty subsequent. I mean, it
      10      was pretty    not subsequent. It was pretty
      1_1     prominent.. And with the grinding teeth is what
      I2      prompted our check of     the ABC check or check him
      13      for a pulse and breathing stat.us.
      L4            O. So were you watching Mr. Phounsy when he
      15      stopped moving i or did you just look over and notice
      1"6     he's not moving anymore, and then you hear the
      L'7     grinding?
      18             A. I was posit.ioned on t.he side of the bench
      L9      looking directly at the patientr ds well- as Deputy
      20      Fisher. And I noticed it simultaneously with Aaron,
      2L      I bel-ieve, which prompted us to, "Hey' did he st.op
      22      moving for you? Are you holding him down more?r' to
      23      the deputy.
       24           He said, "Oh, he's grinding his teeth. rl
       25           We heard it.  That's what prompted everything.

                                                                                      Page 161
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | www.litivate.com

                                 Exhibit 17 Page 479
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3573 Page 60 of 64




            Marc Poynter                                                   February 16,2017

       1-     The spit sock was removed.
       )             I tol-d the deputy that we needed the restraint's
       3      off right away.
       4             O. So how much time elaPse between
       5      Mr. Phounsy stopped movinq and you guys pulling the
       6      spit sock off of him?
       '7
                    A. Seconds. It was itts almost a
              knee-jerk reaction to be able to l-ook more closely'
       9      especially with the grinding and no movement, and our
      10      knowledge of the scenario, and the potent.ial for t.his
      11_     to happen.
      T2            O. So at. t.he time you noticed -- or at t.he
      13      time that Mr. Phounsy stopped moving and you noticed
      I4      the grinding, how was the deputy holding
      15      Mr. Phounsyrs head?
      I6            A. It was       it was the same in en route to
      L'7     the hospital the enti-re time. One in the area of the
      18      shoulder, and one in the area that I mentioned by his
      I9      ear on the side of his head. That's where he was.
      20            O. Okay. So you were abl-e to fliP
      21,     Mr. Phounsy on his back?
      22            A. Yes, that I s correct . The best we coul-d
       23     onto his back.
       24           O. So given the restraints and the way that
       25     his leqs are/ I don't  would you agree he

                                                                                    Page 162
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                Exhibit 17 Page 480
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3574 Page 61 of 64




            Marc Poynter                                                      February 16,2017

       L      coul-dn't       you couldn't completely flip             him on his
       z      back?
       3              MR.   OSTERBERG:      Objecti-on. Argumentative.
       4              THE WITNESS:        So the     I'm sorry.
       5              MR.   OSTERBERG:      Go ahead.
       6              THE WITNESS:        So ffm sorry.        The way that      we

       '7     moved him on his back/ our gurney has    t.here's an
       o      opening where the handrail is. It's completely open,
       9      as opposed to other gurneys are solid. His hands
      10      were able to be pushed through the side. As opposed
      11      to dropping the rails down initially' his hands were
      L2      pushed in the opening of the handrail on the driver's
      13      side. That qave him the best supine position t.o
      L4      where we could perform chest compressions while the
      1-5     deputy was att.empting to get the handcuffs off.
      t6      BY MR. McBRIDE:
      L7            O. Okay. Because his legs were still bent
      18      back behind him, correct.?
      T9            MR. OSTERBERG: Objection. It misstates prior
      20      testimony. Vague and ambiguous as phrased.
      21,             MR. GAZZO: Join.
      22              THE WITNESS: They          weren't bent          Irm sorry.
      )a              MR. GAZZO: Go ahead.
      24              THE WITNESS: Theywerenrt   they weren't bent
      25      behind him at any point. They were just. slightly

                                                                                        Page 163
                  LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                 Exhibit 17 Page 481
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3575 Page 62 of 64




            Marc Poynter                                                    February 16,2017

       1      bent., like I'd mentioned, from the vertical position
       2      you mentioned. At. that point, his Iegs were semi-off
       3      the gurney also to give him the most supine positi-on
       4      that we could given the ci-rcumstance.
       5      BY MR. MCBRIDE:
       6            O. Okay. And what did the deputy do to get
       1      the handcuffs off?
       o            A. That I don't       that I don'L know
       9      specifically.   I know that he was attempting     he

      10      was over t.he patient and using a key, what it' seemed
      L7      to be, with the handcuffs, with my understanding of
      L2      that's how you take the handcuffs off. But at the
      13      time, both myself and Aaron were busy with the
      74      medical aspect of this call. And I wasnrt really
      15      f   ocused on the handcuf f s or t.he restraints.
      L6             a. Did you ever actually see the deputy
      L1      before you got to the hospital and parked with a key
      rB      in the back of the ambulance?
      I9             A. I did not visuallY see a key.
      20             O. Before you got to the hospital, did the
      2L      deput.y get any of the handcuffs off?
      22             A. I believe the handcuffs around his     on

      23      his hands were removed. The restraint.s at the leqs
       24     were stiIl in place. If I remember right, to the
       25     best of my recoflection, that's what happened.

                                                                                      Page 164
                    LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | www.litivate.com

                                  Exhibit 17 Page 482
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3576 Page 63 of 64




              Marc Poynter                                                    February 16,2Q17

         L                   DECLARATION TINDER PENAI,TY OF PERTIURY

         2

         3

         4              I, Marc Poynter, do hereby cerLify under
         5     penalLy of perjury E,hat I have read Lhe toregoing
         6     t,ranscripE of my deposicion t.aken on Thursday,
         7     February 16, 2017; EhaE I have made such correct.ions
         8     as appear noted herein in ink, init.ialed by me; that
         9     my EesLimony as conEained herein, as correcEed, is
        r.0    Lrue and correct.
        11

        L2

        L3              Dat,ed   bhis     l2       day of      *ruv           zoi.7,
        L4     at            t 4*)    tEv<)                 Cal ifornia   .


        L5

        t6
        T7

        1B
                                                                   oynt.er
        1"9

        20

        27

        22

        23

        24

        25


                                                                                       Page 185
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771,3312 | www.litivate.com




                                     Exhibit 17 Page 483
Case 3:15-cv-02692-H-MDD Document 159-27 Filed 03/11/19 PageID.3577 Page 64 of 64




             Marc Poynter                                                    February 16,2017

       1,              I, R. Jerrod Jones' CSR l-1750' do hereby
                       declare:
       2
                       That prior to being examined, the witness named
       3       in the foregoinq deposit.ion was by me duly sworn
               pursuant   to section 30 (f) (1) of the Federal Rules of
               -ci.rif procedure
       4                          and the deposition is a true record
               of the testimony given by the witness.
       5
                       That said deposition was taken down by me in
        6      shorthand at the time and place therein named and
               thereafter reduced to text under my direct'i-on.
       1
                                  That the witness was requested to review
        o              -X-        the transcript and make any changes Lo the
                                  transcript as a result of that interview
        9                         pursuant to section 30 (e) of the Federal
                                  Rules of Civil Procedure-
      l-0
                                  No changes have been provided by the
      1l-                         witness during the period al-1owed.
      1,2                         The changes made bY the witness are
                                  appended to the LranscriPt.
      13
                                  No request was made that t'he transcript be
      1,4                         reviewed pursuanL to Sect.ion 30 (e) of the
                                  Federal Rules of Civil Procedure.
      15
                     I further declare that I have no interest i-n
      16       the event of this action.
      t'7             I declare under penalty of perjury under the
               Iaws of the United States of America that the
      1B       foregoing is true and correct.
       1"9             WITNESS my hand.        this 2nd day of March,       201'1   .


       20

       2T

       22             R.     Je     d Jones,     R No. ll'750,   RPR

       23

       24

       25


                                                                                       Page 187
                                                                      2
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 | www.litivate.com


                                     Exhibit 17 Page 484
